Citation Nr: 1628022	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic strain of the lateral collateral ligament of the left knee with degenerative joint disease and torn lateral meniscus.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO granted an increased (10 percent) rating for chronic strain of the lateral collateral ligament of the left knee with early degenerative changes, from July 2, 2009.  The Veteran filed a notice of disagreement (NOD) in September 2010 and the RO issued a statement of the case (SOC) in November 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2011.  

In his December 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a June 2016 letter, the Veteran withdrew his Board hearing request. 

Following the receipt of additional relevant evidence, in a March 2013 rating decision, the RO granted service connection for left knee torn lateral meniscus, from July 2, 2009, recharacterizng the service-connected knee left disability under consideration to include a torn lateral meniscus.  However, the RO continued to deny a rating in excess of 10 percent, as reflected in a March 2013 supplemental SOC (SSOC).

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on this claim is warranted. 

The Veteran's left knee disability involves degenerative joint disease, and has been rated, primarily, on the basis of limitation of motion of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2015).  Notably, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare ups, and those factors are not contemplated in the relevant rating criteria.  The point, if any, at which such factors cause functional impairment should be determined.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the present case, a VA knee examination was conducted in January 2013 to obtain information as to the severity of the Veteran's service-connected left knee disability.  The ranges of left knee flexion and extension were reported and it was noted that objective evidence of painful motion began at 130 degrees on flexion (which was the end point of motion).  There was no objective evidence of painful motion associated with knee extension.  The examination report also reflects that there was functional loss/impairment of the left knee and lower leg in terms of less movement than normal, weakened movement, pain on movement, and swelling.  The Veteran also reported occasional flare ups of left knee symptoms with swelling.  However, the January 2013 VA examiner did not identify at what points in the ranges of knee motion did weakness cause functional impairment, nor did the examiner attempt to quantify the extent of additional impairment resulting from pain, weakness and/or any of the other factors identified in 38 C.F.R. §§ 4.40, and 4.45, and DeLuca,  with repeated use or during flare ups.  Such information is needed to properly adjudicate the claim for increased rating on appeal..  

The Board further finds that specific medical information as to whether the Veteran has any symptoms associated with the chronic strain of the lateral collateral ligament and/or recently service-connected torn left meniscus-to include recurrent subluxation, lateral instability and/or locking-to support assignment of a separate compensable rating for such impairment would be helpful in resolving the claim.  

Hence, a remand to obtain further medical findings/opinions  addressing the above-noted matters is warranted.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, any  notice(s) of examination-sent to him by the pertinent medical facility.

Prior to obtaining the requested medical findings/opinions, to ensure that all due process requirements are met and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.   See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate, as well as whether separate, compensable ratings for degenerative arthritis and for impairment associated with chronic strain and the lateral collateral ligament and/or  recently service-connected torn lateral meniscus are warranted.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the increased rating claim on appeal that is not currently of record. Specifically, request that the Veteran furnish, or furnish appropriate, signed authorization to obtain any outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the examiner who conducted the January 2013 VA knee examination an addendum opinion regarding functional loss/impairment of the Veteran's left knee with repeated use and during flare ups.

If that individual  is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on consideration of all  pertinent  medical evidence and lay assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain, weakness, excess fatigability, and/or incoordination (a) on repeated use; (b) during flare-ups .  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should clearly whether the Veteran has any symptoms associated with chronic strain of the lateral collateral ligament and/or the recently service torn lateral eft meniscus-to include recurrent subluxation, instability, and/or locking-to support assignment of a separate, compensable rating for that impairment.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal.
If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. §3. 655(b), as appropriate.
Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include that added to the electronic claims file (in VBMS and Virtual VA) since the last adjudication), and all legal authority (to include consideration of whether staged rating of the left knee disability is appropriate; as well as whether separate, compensable ratings for degenerative joint disease and for chronic strain of the lateral collateral ligament and/or torn left meniscus are assignable (for example, under Diagnostic Code 5003 and Diagnostic Code 5257, 5258 or 5259).

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes citation to and discussion of any additional legal authority considered (to include the provisions of Diagnostic Codes 5257, 5258 and 5259), along with clear reasons and bases for all determinations, and afford him the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

